 •
AO 199A (Rev. 06/1 9) Order Setting Conditions of Release                                                 Page I of _ _ _ Pages




                                         UNITED STATES DISTRICT COURT                                FILED IN OPEN
                                                                        for the                      ON              couRr
                                                        Eastern District of North Carolina
                                                                                                             -2s-2._,
                                                                                                       PeterA M
                                                                                                      EUs District
                                                                                                           · · Co  oora, Jr., Cleric
                                                                                                          astern Distitcturt
                    United States of America                                                                              of Ne
                                                                           )
                                    V.                                     )
                                                                           )
  -sttflf,1TA     MA1\\1<;       ~ \C,\\ 11i1;)t:pt-1                      )
                                                                           )
                               Defendant

                                          ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant' s release is subject to these conditions:

(I)    The defendant must not violate federal , state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

( 4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.
       The defendant must appear at:
                                                                                             Place




       on
                                                                          Date and Tim e


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.




                      Case 5:20-cr-00506-FL Document 15 Filed 03/25/21 Page 1 of 4
     •

AO 1998 (Rev. 12/20) Add itional Cond itions of Release                                                                               Page _   of _    Pages


                                                   ADDITIONAL CONDITIONS OF RELEASE

Pu rsuant to 18 U.S.C. § 3142(c)(l)(B), the court may im pose the fo llowing least restricti ve condition(s) only as necessary to reasonably assure the
appearance of the person as required and the safety of any other person and the community .

         IT JS FURTHER ORDERED that the defendant ' s release is subject to the conditio ns marked be low:

(0 )     (6) The defendant is placed in the custody of:
             Person or organ ization
             Address (only if above is an organization)
            City and state                                                                                    Te l. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant ' s appearance at all co urt proceedings , and (c) notify the court
immediately if the defendant violates a cond ition of re lease or is no longer in the custodi an ' s custody.

                                                                          Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                      Custodian                                    Date
(0 )     (7)     The defendant must:
       (0 )      (a) submit to supervision by and report fo r supervision to the
                     telephone number                            , no later than
                                             -------
       (0 )      (b) continue or actively seek employment.
       (0 )      (c) continue or start an education program.
       ( {81 )
            (d) surrender any passpo rt to:       ~(,,=l,~~-lt_\<.__c _f _ C_c._w_t. r_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       ( 129 )
            (e) not o btain a passport or other international trave l document.
       ( ~) (f)                                                                                                                      ~NI\
                     _ _ l ! ] ~ r . - - ~ ~ ~ ~ ~~ ~ ~ ' - ~ ~ ~ ~~ ~~--'-,n,w~::_____,cu~~-1:.~~:..3._.L.!il...'1... \
       (0 )      (g) avo id al contact, directly or indirectly, with any erson wh is or may be a victim or witness in the investigation or prosecution,
                     includ ing:

       (0 )      (h) get medical or psychiatric treatment:

       (0 )      (i) return to custody each _ _ _ __ at ____ o' clock after being re leased at _ _ _ _ _ o' clock for employ ment, schooling,
                     or the fo llowing purposes:

       (0 )       (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                      necessary.
       (0 )      (k) not possess a firearm, destructive dev ice, or other weapon.
       (0 )       (I) not use alcohol ( 0 ) at all ( 0 ) excessively.
       (0 )      (m) not use or unlawfully possess a narcotic drug or other contro lled substances de fined in 21 U.S .C. § 802, un less prescribed by a licensed
                      medical practitioner.
       (0 )      (n) submit to testing for a prohibited substance if requ ired by the pretrial services office or supervising officer. Testing may be used with
                      random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                      prohibited substance screen ing or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                      of prohib ited substance scree ning or testing .
       (0 )      (o) participate in a program of inpatient or outpatient substance abuse therapy and cou nseling if directed by the pretrial services office or
                      supervising officer.
       (0 )      (p) participate in one of the following location restriction program s and comply with its requirements as directed.
                      ( 0 ) (i) Curfew. You are restricted to your residence every day ( 0 ) fro m _ _ _ _ _ to _ _ _ _ _ , o r ( 0 ) as
                                    directed by the pretrial services office or supervising officer; or
                      ( 0 ) (ii) Home Detention . You are restricted to your residence at all times except fo r employ ment; education; religio us services;
                                   med ical, substance abuse, o r mental health treatment; attorney visits; court appearances; co urt-ordered obligations; or other
                                   activ ities approved in advance by the pretrial services office or supervis ing officer; or
                      ( 0 ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your res idence except fo r medical necessities and
                                   court appearances or other activities specifically approved by the court; o r
                      ( 0 ) (iv) Stand Alone Monitoring. You have no res idential curfew , home detention, o r ho me incarceratio n restrictions. However,
                                   you mu st comply with the location or trave l restrictions as imposed by the court.
                                     ote: Stand Alone Monito ring sho uld be used in conj unction with global positioning system (GPS) technology.




                           Case 5:20-cr-00506-FL Document 15 Filed 03/25/21 Page 2 of 4
AO I 99B (Rev. 12/20) Additional Conditions of Release                                                                            Page _    of _    Pages


                                                   ADDITIONAL CONDITIONS OF RELEASE

       (0 )   (q) submit to the fo llowing location monitoring technology and co mp ly with its requireme nts as directed:
                  (0 ) (i) Location mon itoring technology as directed by the pretrial services or supervising officer; or
                  ( 0 ) (ii) Voice Recognition; or
                  (0 ) (iii) Radio Freq uency; or
                  (0 ) (iv) GPS.
      (D )    (r) pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or superv ising
                  officer.
      (D )    (s) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
                  questioning, or traffic stops.
      (• ) (t) - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                         Case 5:20-cr-00506-FL Document 15 Filed 03/25/21 Page 3 of 4
..
AO I 99C (Rev. in ED/NC on 6/1 1/14) Advice of Penalties                                                        Page          of        Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                      Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve y sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                              City and State



                                                  Directions to the United States Marshal

     ) The defendant is ORDERED released after processing.
     ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.


Date:   ------------
                                                                                       Judicial Officer 's Signature



                                                                                          Printed name and title




                     DISTRIB UTION       COURT       DEFENDANT   PROBATION OFFICE        U.S. ATTORNEY             U.S. MARSHAL




                     Case 5:20-cr-00506-FL Document 15 Filed 03/25/21 Page 4 of 4
